Citation Nr: 1231408	
Decision Date: 09/12/12    Archive Date: 09/19/12

DOCKET NO.  07-12 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a vision disorder, claimed as secondary to diabetes mellitus. 

2.  Entitlement to an effective date prior to September 29, 2003 for the grant of service connection for diabetes mellitus. 

3.  Entitlement to an effective date prior to September 29, 2003 for the grant of service connection for coronary artery disease (CAD). 

4.  Entitlement to an effective date prior to September 29, 2004 for the grant of service connection for bilateral hearing loss. 

5.  Entitlement to an effective date prior to September 29, 2004 for the grant of service connection for tinnitus. 

6.  Entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU).

(Whether a June 2010 decision of the Board of Veterans' Appeals, which denied increased ratings for diabetes mellitus, CAD, bilateral hearing loss and tinnitus, should be revised or reversed on the grounds of clear and unmistakable error (CUE) will be separately addressed in a ruling on a motion, under a separate docket number.)


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from September 1967 to September 1969.  This appeal to the Board of Veterans' Appeals (Board) is from September 2005, March 2007, and February 2008 rating decisions by Department of Veterans Affairs (VA) Regional Offices (ROs).  Specifically, a September 2005 rating decision by the Cleveland, Ohio RO granted service connection for diabetes mellitus, rated 20 percent, effective September 29, 2004, and CAD (as secondary to diabetes mellitus), rated 10 percent, also effective September 29, 2004, and denied service connection for bilateral hearing loss, tinnitus, hypertension, and visual impairment.  An interim, October 2006, rating decision found there was clear and unmistakable error in the previous rating, and assigned an earlier effective date of September 29, 2003 for the awards of service connection for diabetes mellitus and CAD.  A March 2007 rating decision by the Houston, Texas RO granted service connection for bilateral hearing loss and tinnitus, rated 10 percent, each, effective September 29, 2004, and a February 2008 rating decision denied TDIU.  A subsequent, November 2009, rating decision, granted a staged increased rating (60 percent, effective September 18, 2009) for CAD, and a March 2010 rating decision granted a staged increased rating (20 percent, effective January 27, 2010) for bilateral hearing loss.  In June 2010, the Board denied increased ratings for diabetes mellitus and tinnitus and increased staged ratings for CAD and bilateral hearing loss and remanded for additional development the matters of service connection for a vision disorder, earlier effective dates for awards of service connection for diabetes mellitus, CAD, bilateral hearing loss and tinnitus, and TDIU.

As noted by the Board in June 2010, the Veteran revoked his designation of the Texas Veterans Commission (TVC) as his representative, and indicated that he does not want representation by a service organization (this was confirmed by TVC).  

The matters of service connection for a vision disorder and entitlement to a TDIU rating are being remanded to the RO via the Appeals Management Center (AMC) in Washington, D.C.  VA will notify the Veteran if action on his part is required.


FINDINGS OF FACT

1.  The first communication from the Veteran seeking service connection for diabetes mellitus was received on September 29, 2004; no prior claim for such benefit was pending at that time (an effective date of September 29, 2003 has been assigned pursuant to liberalizing legislation permitting presumptive service connection for diabetes mellitus as related to herbicide exposure.)

2.  The first communication from the Veteran seeking service connection for cardiovascular disease (CAD) was received on September 29, 2004; no prior claim for such benefit was pending at that time (an effective date of September 29, 2003 has been assigned because service connection for CAD was established as secondary to diabetes mellitus.)

3.  The first communication from the Veteran seeking service connection for bilateral hearing loss was received on September 29, 2004; no prior claim for such benefit was pending at that time.

4.  The first communication from the Veteran seeking service connection for tinnitus was received on September 29, 2004; no prior claim for such benefit was pending at that time.
CONCLUSIONS OF LAW

1.  An effective date prior to September 29, 2003, for the award of service connection for diabetes mellitus is not warranted.  38 U.S.C.A. §§ 1116, 5110 (West 2002); 38 C.F.R. §§ 3.114, 3.151, 3.155, 3.400, 3.816 (2011).

2.  An effective date prior to September 29, 2003, for the award of service connection for CAD is not warranted.  38 U.S.C.A. §§ 1116, 5110 (West 2002); 38 C.F.R. §§ 3.114, 3.151, 3.155, 3.400, 3.816 (2011).

3.  An effective date prior to September 29, 2004, for the award of service connection for bilateral hearing loss is not warranted.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2011).

4.  An effective date prior to September 29, 2004, for the award of service connection for tinnitus is not warranted.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

As the rating decisions on appeal granted service connection and assigned disability ratings and effective dates for the awards, statutory notice had served its purpose, and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 472 (2006), aff'd. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  A January 2012 statement of the case (SOC) properly provided notice on the "downstream" issue of entitlement to an earlier effective date for the awards.  The Veteran has had ample opportunity to respond/supplement the record.  It is not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).

Regarding, VA's duty to assist, the Board observes that in a claim challenging the effective date of an award, the critical evidence is generally what was in the record when the award was made (and when it was received).  Generally, development of the evidentiary record is not indicated unless pertinent evidence constructively of, but not associated with, the record is identified.  The Veteran has not identified any evidence pertinent to the instant appeal that is outstanding.

Factual Background

Initially, the Board notes that it has reviewed all of the evidence of record, to include in the Veteran's claims file and in Virtual VA, with an emphasis on the evidence relevant to this appeal.  (The Virtual VA file does not contain any evidence pertinent to the matters at hand.)  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

Private treatment records show that the Veteran had a history of diabetes mellitus since 1988 and ASCVD (arteriosclerotic cardiovascular disease) since 1992, when he underwent angioplasty.  The angioplasty failed and coronary artery bypass surgery was performed three months later.  

The record shows that, in 1991, VA received a "true copy of a certified true copy" of the Veteran's DD Form 214, Armed Forces of the United States Report of Transfer or Discharge.  

The Veteran's original claim (VA Form 21-526, Veteran's Application For Compensation or Pension) seeking service connection for diabetes mellitus, cardiovascular disease (CAD) secondary to diabetes mellitus, bilateral hearing loss and tinnitus secondary to bilateral hearing loss was received by VA on September 29, 2004, 34 years after his discharge from service.  There is no prior claim of service connection for these disabilities, either formal or informal, in the record.  

A report of a September 2005 VA diabetes mellitus examination includes the opinion that it is as likely as not that the Veteran's diabetes mellitus is the result of Agent Orange exposure while he was in Vietnam.  

A September 2005 report of VA heart examination includes the opinion that it is as likely as not that his diabetes mellitus has aggravated, if not caused, his CAD.  

A September 2005 rating decision granted service connection for diabetes mellitus and CAD (as secondary to diabetes mellitus), effective September 29, 2004.  An interim, October 2006, rating decision found there was clear and unmistakable error in the previous rating, and assigned an earlier effective date of September 29, 2003 for the awards of service connection for diabetes mellitus and CAD (pursuant to liberalizing legislation permitting presumptive service connection for diabetes mellitus as related to herbicide exposure and CAD as secondary to diabetes mellitus.)  

On January 2007 VA audiological evaluation the examiner opined that it is at least as likely as not that the Veteran's hearing loss may have been exacerbated by his active duty military service and that his tinnitus had its origin during his active duty military service.  

A March 2007 rating decision granted service connection for bilateral hearing loss and tinnitus, effective September 29, 2004, the date of the Veteran's original claim for service connection.  

Legal Criteria and Analysis

Generally, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400. 

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  A "claim" or "application" is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  Furthermore, any communication or action indicating an intent to apply for VA benefits from a claimant or representative may be considered an informal claim provided that such informal claim identify the benefit being sought.  38 C.F.R. § 3.155(a).  See Brannon v. West, 12 Vet. App. 32, 34 (1998).

If the award of compensation is due to a liberalizing change in the law or an administrative issue, the effective date of the award shall be fixed in accordance with the facts, but shall not be earlier than the date of the change in the law.  In no event shall the increase be retroactive for more than one year from the date of application for the award or the date of administrative determination, whichever is earlier.  See 38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114(a).  If a claim is reviewed on the initiative of VA within 1 year from the effective date of the law or VA issue, or at the request of a claimant received within 1 year from that date, benefits may be authorized from the effective date of the law or VA issue.  38 C.F.R. § 3.114(a)(1).  If a claim is reviewed at the claimant's request more than one year after the effective date of the law, the effective date of the award may be one year prior to the date of receipt of such request, if the Veteran met all the criteria of the liberalizing law or issue at that time.  38 C.F.R. § 3.114(a)(3).

In cases involving presumptive service connection due to herbicide exposure, there is an exception to the provisions set forth above.  Following a 2002 decision of the United States Court of Appeals for the Ninth Circuit, VA established regulations pertaining to effective dates for service connection for diseases based on herbicide exposure.  Nehmer v. United States Veterans Administration, 284 F.3d 158, 1161 (9th Cir. 2002) (Nehmer III).  A Nehmer class member is identified as a Vietnam Veteran who has a covered herbicide-related disease.  38 C.F.R. § 3.816(b)(1)(i).  The term "covered herbicide diseases" includes diabetes mellitus and CAD.  38 C.F.R. § 3.816(b)(2)(i) (2011).  The regulation applies to claims for disability compensation that were either pending before VA on May 3, 1989, or were received by VA between that date and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease.  38 C.F.R. § 3.816(c). 

The regulation provides for situations where the effective date can be earlier than the date of the liberalizing law, assuming a "Nehmer class member" has been granted compensation from a covered herbicide disease.  The regulation applies to a claim for compensation where either (1) VA denied compensation for the same covered herbicide disease in a decision issued between September 25, 1985 and May 3, 1989; or (2) the class member's claim for disability compensation for the covered herbicide disease was either pending before VA on May 3, 1989, or was received by VA between May 3, 1989 and the effective date of the statute or regulations establishing a presumption of service connection for the covered disease.  In these situations, the effective date of the award will be the later of the date such claim was received by VA or the date entitlement arose.  38 C.F.R. § 3.816(c)(1), (c)(2).  If neither circumstance exists, the effective date of the award of service connection shall be determined in accordance with either 38 C.F.R. § 3.114 or § 3.400.  See 38 C.F.R. § 3.816(c)(4).

Once the evidence is assembled, the Board is responsible for determining whether the preponderance of the evidence is against the claim.  If so, the claim is denied; however, if the evidence is in support of the claim, or is in equal balance, the claim is allowed.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Diabetes Mellitus and CAD

The Veteran's initial claim seeking service connection for diabetes mellitus and CAD was received by VA on September 29, 2004.  He seeks an earlier effective date in August 1998 for the award of service connection for these disabilities on the basis that that is when they were first shown (by private medical records) to be present.  See VA Form 9, dated in December 2009.  He argues that the medical evidence shows that he was being treated for diabetes mellitus as early as in 1989, prior to the May 8, 2001 legislation which added diabetes mellitus to the list of diseases subject to service connection on a presumptive basis.  See June 2006 VA Form 4138, Statement in Support of Claim.  Finally, the Veteran claims that the date in 1991 VA received a copy of his DD Form 214 should be considered an informal claim for service connection.  See VA Form 9, dated in April 2007.  There is no evidence that a claim seeking service connection for diabetes mellitus and/or CAD was filed prior to September 29, 2004.

Diabetes mellitus was added to the list of diseases subject to service connection on a presumptive basis, effective July 9, 2001.  See 66 Fed. Reg. 23,166 (May 8, 2001).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) later held that the effective date of the regulation should be May 8, 2001, pursuant to 38 U.S.C.A. § 1116(c)(2).  See Liesegang v. Sec'y of Veterans Affairs, 312 F.3d 1368, 1378 (Fed. Cir. 2002).

Regarding CAD, effective August 31, 2010, ischemic heart disease (IHD) was added to the list of disorders for which service connection may be granted on a presumptive basis for Veterans exposed to Agent Orange during service.  IHD includes, but is not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including CAD (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina).  The term IHD does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of IHD.  See 38 C.F.R. § 3.309(e) Note 3.  Notably, as service connection for CAD has been established as secondary to the Veteran's service connected diabetes mellitus; the effective date for CAD in this case is earlier than would be permitted under the effective date of the liberalizing legislation.  Thus, application of the liberalizing legislation which added CAD to the list of disorders for which service connection may be granted on a presumptive basis for Veterans exposed to Agent Orange during service would not provide a greater benefit to the Veteran.  

The Veteran's original claims of service connection for diabetes mellitus and cardiovascular disease (which includes CAD) secondary to diabetes mellitus were received on September 29, 2004, more than one year after the effective date of the liberalizing law which added diabetes mellitus to the list of diseases for which service connection may be granted on a presumptive basis for Veterans exposed to Agent Orange during service.  Thus, the appropriate effective date for the awards of service connection (pursuant to liberalizing legislation permitting presumptive service connection for diabetes mellitus as related to herbicide exposure and CAD as secondary to diabetes mellitus) is September 29, 2003, which is one year prior to the date of receipt of the original claim.  38 C.F.R. § 3.114(a)(3).  This is the effective date which has been assigned, and an earlier effective date is not warranted.  Id.

Under 38 C.F.R. § 3.816, a "Nehmer class member" includes a Vietnam Veteran who has diabetes mellitus and CAD, due to exposure to Agent Orange.  38 C.F.R. § 3.816(b).  The regulation applies to a claim for compensation that was either pending before VA on May 3, 1989, or was received by VA between that date and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease, or the claim was previously denied between September 25, 1985, and May 3, 1989.  Here, as the record does not show that there was an informal claim, formal claim, or written intent to file a claim of service connection for diabetes mellitus or CAD prior to September 29, 2004, these claims are not controlled by Nehmer.  As 38 C.F.R. § 3.816 does not apply in the instant case, the provisions generally controlling effective dates are for application. 

There is nothing in the record to suggest that the Veteran communicated an intent to claim service connection for diabetes mellitus or CAD prior to September 29, 2004.  Nothing in the claims file received during this time period may be construed as either a formal or informal claim seeking service connection for diabetes mellitus or CAD.  Neither the Veteran nor his representative has alleged that he submitted an earlier application for service connection for diabetes mellitus or CAD.  
The Board notes the Veteran's argument that he had treatment for diabetes mellitus and CAD prior to his September 29, 2004 original claim for service connection.  Regarding the earlier effective date claims for diabetes mellitus, CAD, bilateral hearing loss and tinnitus, he also argues that the date VA received his DD-Form 214 in 1991 should be considered the date of claim.  However, there is no provision in the law for awarding an earlier effective date on either such basis.  The mere existence of a disability does not constitute a claim of service connection for such disability.  VA is not required to anticipate any potential claim for a particular benefit where no intention to raise it was expressed.  See Brannon v. West, 12 Vet. App. 32 (1998); Talbert v. Brown, 7 Vet. App. 352 (1995).  Furthermore, the Veteran's separation document (DD Form 214) does not communicate an intent to apply for any specific VA benefit, and cannot be considered a formal or informal claim.  See 38 U.S.C.A. § 5101; 38 C.F.R. §§ 3.1(p), 3.151, 3.155.  The first communication from the Veteran indicating he was seeking service connection for diabetes mellitus and CAD was in his September 29, 2004 formal claim for such benefit.  

Accordingly, the Board finds that the earliest possible effective date for the award of service connection for diabetes mellitus and CAD secondary to diabetes mellitus is September 29, 2003, and that the claims for an earlier effective date prior to September 29, 2003 must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).

Bilateral Hearing Loss and Tinnitus

The Veteran's formal claim seeking service connection for hearing loss and tinnitus was received by VA on September 29, 2004.  He asserts that the date in 1991 VA received his DD Form 214 should be considered an informal claim of service connection for bilateral hearing loss and tinnitus.  See VA Form 9, Appeal to Board of Veterans' Appeals, dated in January 2007 and April 2007.  However, there is no documentation of a filing of a claim seeking service connection for hearing loss and/or tinnitus prior to September 29, 2004 and no such documentation is alleged by or on behalf of the Veteran.  As was noted above, the DD-Form 214 does not express an intent to seek any specific VA benefit, and cannot be considered a claim, as defined by regulation.  VA is not required to anticipate any potential claim for a particular benefit where no intention to raise it was expressed.  See Brannon v. West, 12 Vet. App. 32 (1998); Talbert v. Brown, 7 Vet. App. 352 (1995).

As the record does not show that a claim seeking service connection for hearing loss or tinnitus was filed prior to September 29, 2004, under the governing law and regulation, there is no legal basis for an effective date prior September 29, 2004 for the award of service connection for such disabilities.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  

The governing law and regulation are clear that (with exceptions not here applicable) an award of service connection for a disability may not be effective prior to the filing of a claim seeking service connection for the disability (or, if the disability were previously denied by a final decision, the award may not precede the date of the petition to reopen the prior denial).  See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  Accordingly, the appeal seeking an effective date prior to September 29, 2004, for the grants of service connection for hearing loss and tinnitus must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

An effective date earlier than September 29, 2003 for the award of service connection for diabetes mellitus is denied.

An effective date earlier than September 29, 2003 for the award of service connection for CAD is denied.

An effective date earlier than September 29, 2004 for the award of service connection for bilateral hearing loss is denied.

An effective date earlier than September 29, 2004 for the award of service connection for tinnitus is denied.


REMAND

Regarding the claim for service connection for a vision disorder secondary to diabetes mellitus, the Board's June 2010 remand requested that the Veteran be examined by an ophthalmologist to determine whether he has a current eye disability that is a complication of (was caused or aggravated by) his service connected diabetes mellitus.  The examiner was instructed to explain the rationale for the opinion given.  The September 2010 VA examination report by an optometrist is not responsive to the Board's specific remand instructions.  The examiner opined that it is "less likely as not (less than 50/50 probability)" that the Veteran's current eye disability is permanently aggravated by diabetes mellitus.  The rationale for the opinion given is "clinical experience, medical literature" and "no diabetic retinopathy noted on today's exam."  However, the examiner did not specifically cite to any medical literature or directly address the question of whether the Veteran's eye disability is caused by his service connected diabetes mellitus.  Moreover, although the examiner indicated that VA medical records had been reviewed, he did not explain the finding of "no diabetic retinopathy noted on today's exam" in light of the assessment of diabetes mellitus type 2 with mild NPDR (nonproliferative diabetic retinopathy) noted on April 2010 report of VA eye consultation.  Accordingly, this matter must be remanded, once again, for the development sought.  

Because action ordered in the Board's prior Remand was not completed, this matter must be remanded, once again, for completion of the development sought (and readjudication).  See Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders).  Furthermore, it is well-settled that when VA determines an examination or opinion is warranted it must provide one that is adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

The matter of entitlement to a TDIU rating remains inextricably intertwined with the claim of service connection for a vision disorder, and consideration of that matter must again be deferred pending resolution of the service connection for a vision disorder claim.  Notably, a December 2007 letter from VA initially instructed the Veteran to complete, sign and return VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.  He did not respond and the June 2010 Board remand instructed that the Veteran should be afforded another opportunity to submit a completed VA Form 21-8940, detailing his work history and education.  The Veteran has not provided the quested information.  In this regard, he is, once again, advised that a governing regulation provides that where evidence (including information regarding work history and education) requested in connection with a claim for VA benefits is not received within a year of the request, the claim is to be considered abandoned (and the appeal will be dismissed).  38 C.F.R. § 3.158.  

Finally, a review of the record found that the most recent VA treatment records in evidence [in Virtual VA] are from January 2012.  The record shows that the Veteran receives periodic VA eye consultations; updated records of such consultations are constructively of record, may contain pertinent information, and must be secured.

Accordingly, the case is REMANDED for the following:

1.  The RO should secure for the record copies of the complete updated (since January 2012) clinical records of any VA eye treatment/consultation the Veteran has received.

2.  The RO should arrange for the Veteran to be examined by an ophthalmologist to determine whether he has a current eye disability that is a complication of (was caused or aggravated by) his service connected diabetes mellitus.  The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination, and any indicated tests or studies must be completed.  If diabetic retinopathy is not found on examination, such finding must be reconciled with the April 2010 notation in the record of diabetes mellitus type 2 with mild NPDR.  The examiner must explain the rationale for all opinions, citing to supporting factual data and/or medical texts/treatises, as appropriate.  

3.  After undertaking any additional development deemed appropriate, the RO should readjudicate the Veteran's service connection for a vision disorder and TDIU claims (applying 38 C.F.R. § 3.158(a), if indicated).  If either remains denied, the RO should issue an appropriate SSOC and afford the Veteran the opportunity to respond.  These matters should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


